Title: [May 1788]
From: Adams, John Quincy
To: 



      Thursday May 1st. 1788.
      
      
       Pickman returned this afternoon from Salem. The Club were in the evening at my room: Young Fowle, Thompson’s poetical Class-mate spent the evening with us. Pickman went off quite early. He attended a ball in Salem, last evening, and what with the fatigue of dancing, and that of riding this day he was tired out.
      
      

      2d.
      
      
       After passing the day at the Office, I stroll’d with Pickman, as far as Sawyer’s tavern, where we stopp’d and took a dish of tea. When we set out to return there was a little sprinkling of rain, which we thought was not sufficient to stay our progress: but it kept continually increasing till it became quite a smart rain, and by that time we were so much soak’d that we concluded the sooner we should get home would be the better. As soon as I got home I was obliged to change from head to foot. Pickman said, it was one of the agreeable rubs of life.
      
      

      3d.
      
      
       I this day got through the 4th. volume of Blackstone’s Commentaries a second time, and I imagine I have derived no less benefit from a second perusal, than I did from the first. I have been longer about it than I wish’d, but the interruption of an whole fortnight by a Journey prolonged the time which I took for reading this book, greatly.
       In the evening I took a long walk with Pickman and Thompson, and as we were returning, we met Mr. Andrews who was coming from Cambridge.
       Nothing new. Dull weather.
      
      

      4th.
      
      
       I heard Mr. Andrews preach, his sermons were both very short; but better I think than those he delivered last Sunday; his text was, “If they believe not Moses and the prophets, neither would they be perswaded though one rose from the dead.” Pickman observed, that there was a Sermon of Archbishop Tillotson, from the same Text, and the similarity is such as proves that Mr. Andrews had read it; though not so great as to charge him with plagiarism. However, the people in this Town, are so bigotted that a Man of Mr. Andrews’s liberal religious sentiments will not be half so popular a preacher, as one who would rant and rave and talk nonsense for an hour together in his Sermon. I wrote a long Letter to my brother Tom; which I gave to Mr. An­drews; with whom I pass’d the evening at Mr. Bradbury’s. Dr. Sawyer, and Mr. Farnham, were likewise there. Parson Carey is still very unwell, insomuch, that there are but little hopes of his ever recovering, so as to attend constantly to the duties of his profession. Mr. Andrews is engaged to supply our pulpit three Sundays more. After which he is under other engagements till Commencement.
      
      
       
        
   
   JQA to TBA, 3 May (Adams Papers).


       
      
      

      5th.
      
      
       I began this morning at the Office upon Foster’s Crown Law, a book admirably written I am told, and notwithstanding the barrenness of the subject as entertaining as it is instructive. I pass’d an hour in the beginning of the evening at Mrs. Hooper’s and then went with Thompson to Mr. S. Hooper’s. Miss Roberts was there; I think I have already mentioned this Lady; she is uncommonly sensible, and if she has not the advantages of youth and beauty, neither is she chargeable with its thoughtlessness, and nonsense. Mr. Hooper as usual, talk’d rather more of himself, than of any body, or any thing else; but was very complaisant.
      
      
       
        
   
   Michael Foster, A Report of Some Proceedings on the Commission of Oyer and Terminer and Goal Delivery . . . To Which are Added Discourses upon a Few Branches of the Crown Law, Oxford, 1762. A copy is in JA’s library at MB.


       
      
      

      6th.
      
      
       In the beginning of the evening, I took a walk with Pickman, up to Mrs. Atkins’s. We found only the old Lady at home; and she was so unwell, that we supposed Company would not be very agreeable to her; and soon came away: we met Thompson just as we were coming out; he turn’d about and came back with us.
       I have little to say. That part of my Time which is best improved is productive of nothing, which may properly be recorded here; and as these volumes, or the greater part of their contents, are only an account of the occurrences of my idle hours, they must be proportionably trifling and insignificant. While I was in College these books were useful, as they contained copies of all my compositions, which I wished to pre­serve but since I graduated, I have scarcely composed any thing, and indeed I have been much too negligent in that respect; but with so many other objects to engross my attention and employ my time, I have perhaps some excuse.
      
      

      7th.
      
      
       The weather was very fine; I took a long walk in the evening with Thompson and Putnam. Thompson left us, and went to see Parson Spring. Putnam came home, and past the remainder of the evening with me. I have used myself for several days past to rise very early, and should wish to do so through the Summer: but my propensity to sleep is so great, that it is almost always impossible for me to awake so soon as I wish.
      
      
       
        
   
   In his line-a-day entry, JQA refers to Michael Foster’s Discourses upon a Few Branches of the Crown Law (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      8th.
      
      
       The town met this afternoon to make choice of representatives for the ensuing year. Jonan. Greenleaf Esqr. Theop Parsons Esq. Captn. W. Coombs, and Mr. Jonan. Marsh, were the persons elected. We met in the evening at Putnam’s lodgings. Stacey desired to join the Club, and was accordingly received. Little did not come; and as we began to be impatient we sent over to Dr. Swett’s for him. But they sent us word that he was gone to be inoculated for the small pox. This disorder was introduced by a mistake of Dr. Smith; in consequence of which a number of persons have been inoculated, and removed to the Pest house. Little went without leave or licence; and is liable to prosecution for so doing; but in his circumstances I think he was very excusable in running the risk.
      
      
       
        
   
   Although the town of Newbury on 8 May had authorized the use of the hospital in “Common Pasture” for inoculation, the selectmen of Newburyport promptly declared that the use of the building for inoculation was illegal and a threat to public health. On 16 May the town voted that those who inoculated others or were themselves inoculated should be prosecuted (Currier, NewburyportJohn J. Currier, History of Newburyport, Massachusetts, 1764-1905, Newburyport, 1906-1909; 2 vols., 1:75).


       
      
      

      9th.
      
      
       Violent North-east storm, all day.
       We all dined with Mr. Parsons. Thompson pass’d the evening with me. This storm gives me some anxiety, as possibly Callahan may be now upon the Coast. I would hope however for the best.
      
      

      10th.
      
      
       The storm continued all this day, and rather with increasing violence. Thompson and I again dined with Mr. Parsons.
       I passed the evening with Putnam at his lodgings: I this day got through Foster, and have been more pleased than with any professional book I have hitherto read; not even Blackstone excepted. The subject indeed being the pleas of the Crown, is not so immediately connected with a young lawyer’s practice as many other books; but as Foster always ascends to first principles, his reasoning, may by analogy apply to very different branches. The style is nervous and elegant suitable to the dignity of the author; and the “pride of virtue,” as he himself expresses it, shines forth in every page of the performance. What increases greatly the pleasure with which this book is read, is that the writer appears, not only a learned and judicious lawyer, but an excellent man. The encomiums which he justly bestows upon Sir Thos. Abney, are said to be applicable in a still more eminent manner to himself. And after all, the virtues of the heart have a greater claim even to our veneration and esteem, than all the splendid appendages of genius. The compliment which Thompson pays to Pope, 
         
          For though, not sweeter his own Homer sings,
          Yet is his Life the more endearing song,
         
         is more to his Honour than the most laboured panegyric, that ever was composed, of his talents.
       I have undertaken to read Hume’s History of England again: It is almost seven years since I read it, and the connexion of important events in that kingdom has almost been obliterated from my memory.
      
      
       
        
   
   James Thomson, The Seasons: Winter, lines 553–554.


       
      
      

      11th.
      
      
       I attended meeting to hear Parson Barnard of Salem. He gave us two very excellent Sermons. And his prayers were admirable; which is something very uncommon. I am told indeed that he regularly composes this part of the service; as well as his Sermons; an example worthy of imitation. His address for Mr. Carey, was tender and affectionate, and the manner in which he spoke it was truly affecting.
       Thompson and Putnam pass’d the evening with me.
      
      

      12th.
      
      
       I have been quite unwell, these two or three days past; a disorder recurs with which I have been troubled in the Spring, the two years back; and it is more inconvenient this time than it ever has been before.
       At Mr. Parsons’s recommendation, I have this day taken up Hawkins’s pleas of the Crown. I think I should not now have selected this book, had it been left at my option. This branch of the Law, will be of no service to me, within these seven years, and there are many subjects which will be more immediately necessary. The theories relating to civil actions, will surely be sufficient to employ all my time for the remainder of my three years, and I shall certainly have enough leisure time afterwards to acquire a competent knowledge of the criminal Law, before I get to the supreme Court, if I ever do. However Mr. Parsons must know better than I, what is to be done in this case; and I therefore cheerfully submit to his directions.
       I took a long, solitary walk this evening, and then came home, and amused myself, for a half an hour, with my flute.
      
      
       
        
   
   William Hawkins, A Treatise of the Pleas of the Crown .. ., London, 1716. A copy is in JA’s library at MB.


       
      
      

      13th.
      
      
       I took a walk with Pickman up to Sawyer’s tavern, and drank tea there. The evenings are now so short that it was nine o’clock before we got back. Our Future prospects in life were the Subject of our conversation. The appearance before him is very fair: his father is a man of large fortune, which although divided among several children, gives each of them a sum sufficient for starting forward: He will now in a few months be ready to enter upon the profession: he is paying his addresses to a young Lady whose fortune will probably be amply sufficient; and from appearances I should judge he will be married ere long. Yet even he is anxious for his future welfare; and how much greater reason have I to look forward with terror. I have two long years yet before me, which must be wholly employ’d in Study, to qualify myself for any thing. I have no fortune to expect from any part, and the profession is so much crowded, that I have no prospect of supporting myself by it for several years after I begin. These are great causes of discouragement; but my only hope and comfort is, that diligence, industry, and health may overcome them all.
      
      

      14th.
      
      
       I walk’d with Thompson up to Mrs. Atkins’s. The old Lady is gone to Boston to spend a fortnight. Mr. and Mrs. Searle were there; and Mr. Atkins came home soon after. Atkins is a man of abilities; but of strong passions; and as he was cramped in his youth, by his penurious circumstances, his disposition was soured, and he is now excessively irritable, and his natural frankness has degenerated to the unfeeling bluntness of a cynic. He has now the expectancy of a considerable fortune, at the decease of an aged relation; and it is to be hoped that when that circumstance takes place, it may soften his temper and reconcile him more to his fellow mortals.
       I still continue quite unwell; it has had one good effect at least; that of making me rise early for several days past.
      
      

      15th.
      
      
       Club met this evening at Pickman’s. All there but Little, who is going through the small pox. Mr. Farnham was there; the evening was agreeable. Pickman left us at half after eight, to call on a Lady, who came this afternoon from Salem. After nine we took a walk of a mile or two before we retired; just as I got home I met a number of people; who had just come from the town-house, where it seems they were entertained with a concert this evening.
      
      

      16th.
      
      
       Took a walk after leaving the office, with Thompson and Putnam. We were for calling in at Mr. Frazier’s, to see the young girls, but upon the presumption they were not there, I would not stop; accordingly we proceeded. Thompson left us: Putnam, was very impatient, but just as we had turn’d the corner into high street, both Miss Frazier’s, and Putnam’s own Harriet appeared. He was as happy as present enjoyment can render any one. We walk’d with the girls, and after conducting them home, took our leave. Putnam afterwards called to see me. He had no idea of meeting the girls, nor did he even suspect, that Harriet could be with them. The most exceptionable part of this young fellow’s character, is a spirit of deception, a disposition to be cunning, even in the most trifling occurrences of life: in which a complicated policy, would require an appearance of the greatest candour and frankness. He is deeply smitten with his Harriet; every look, and every action afford demonstration strong of this. Yet he pretends to deny it. He is sure to meet her every evening; and yet he boldly declares that it never happens but by accident. Upon this subject it is true his friends have no right to catechise him; but he himself leads the way by making declarations, which any person of common sense, and any ways conversant with him, must know to be totally repugnant with the truth. We laugh at him for this conduct, but he does not appear sensible, how much it lessens our esteem for him. And he still attempts to carry on a deception, which we have told him was long since detected.
      
      

      17th.
      
      
       Dined at Judge Greenleaf’s with Pickman and Thompson. Two Miss Dalton’s were there; and Miss Deblois a young lady whose brother is paying his addresses to the eldest Miss Dalton. Miss Deblois has been much celebrated, as a beauty; and she may still be called very handsome: though she be as much as 27. She is sociable and agreeable: Though she is not yet wholly destitute of that kind of vanity, which is so naturally the companion of beauty. She puckers her mouth a little, and contracts her eyelids a little, to look very pretty; and is not wholly unsuccessful. The Miss Dalton’s, as usual talk’d more about themselves and the family, than any thing else. The eldest is said to be blest with a very amiable disposition, and as for Polly, Miss Deblois said, she made her laugh yesterday beyond measure, and it is well she has the talent of exciting laughter, in others; for unless her countenance very much belies her she is seldom, guilty of such a trick herself. Judge Greenleaf’s daughters’, are always so much addicted to silence, that although I have been in company with them a number of times, I know not what opinion to form of them.
       In the afternoon I took a long walk with Thompson and Putnam. The weather was very dull and disagreeable. Thompson stopp’d at Mrs. Atkins’s. I pass’d the evening with Putnam at his lodgings.
      
      

      18th.
      
      
       Mr. McKeen of Beverley preached at Mr. Carey’s this day. I attended to hear him. His discourses were, though sensible, calculated to please the generality of the audience; I did not like them so well as those of Mr. Barnard, the last Sunday. After meeting Pickman called upon me, and I went up with him to see Mr. Jackson, where we drank tea, and pass’d the evening. Mr. McKeen, and Mr. Farnham were there; but went away soon after tea. Miss Wendell was likewise with Mrs. Jackson. She is not handsome, but is said to be very amiable. A little after nine I came away; Pickman still remaining there.
      
      

      19th.
      
      
       Began upon the second book of Hawkins. The first treats of all offences, against the public; and this of the punishments to which they are liable.
       I walk’d with Thompson in the evening: we called at Mrs. Hooper’s, and pass’d an hour there; after which we went to Mr. Carter’s. Miss Polly goes to Boston to-morrow.
      
      

      20th.
      
      
       Mr. Parsons had the frame of his House raised, and was consequently very busy. Walk’d with Pickman. We met Thompson, and all went to see Mr. N. Carter who was lately married. His wife is not quite so stiff in her manners, as she used to be, a year and an half ago; but she has already adopted other airs; and appears no less affected than formerly. De gustibus non est disputandum; There’s no disputing about the choice of a wife. Nancy Cutts, Mrs. Carter’s sister, appears much more agreeable; and upon the whole I think her the handsomest of the two: however Mrs. Carter was abundantly complaisant, and we pass’d the evening tolerably.
      
       

      21st.
      
      
       I walk’d with Pickman in the evening to Sawyer’s; where we drank tea; and made it almost ten o’clock before we got home. I then went up with my flute to Stacey’s lodgings, our general head quarters. About a quarter before twelve, Stacey, Thompson, Putnam, with a couple of young lads by the name of Greenough and myself sallied forth, upon a scheme of serenading. We paraded round the Town, till almost four in the morning; the weather which was not very agreeable, when we first set out: and was growing worse continually: at length it began to rain smartly; upon which we all separated; and respectively retired.
      
      

      22d.
      
      
       I was up before eight, and had not slept well, even the short Time I was in bed; I felt stiff and unfit for almost every thing. I read but little at the Office; and omitted one thing, which for three weeks past has claimed my attention, very constantly: The Club, were at my lodgings this evening; Stacey however went away somewhat early; to meet some of his friends from Andover, and we were all too much fatigued, by the last night’s jaunt, to be very sociable, or gay. At nine we separated as usual.
      
      

      23d.
      
      
       Continual North east winds have prevailed for a week past. This evening, I past, with Thompson at Captain Coombs’s. We found Mr. Porter and Mr. Kellogg, two young Parsons there. The evening was tolerable; and something more. Fanny Jenkins was as easy, as good natured, as talkative as usual. Jenny Coombs is sensible and clever. Her Sister Polly it is feared, is in a consumption: a disorder by which Captain Coombs has already lost two of his children... Poor, miserable beings we are! Dependant for our happiness, not only upon our own conduct, but equally upon the caprices of fortune, and the casual occurrences of a day. What must be the feelings of a Parent, who after rearing a numerous family of promising children, just as they are entering upon the Stage of Life; and when he begins to reap the rewards for his pains in educating them, by being witness to their usefulness in the world; when he fondly hopes to leave them in the enjoyment of prosperous circumstances; to see them drooping, and dying under the operation of a long, lingering disease, in which the terrors of death are increased, by its slow and gradual approaches. Yet, this is the situation of many Parents. And if the causes of misery are thus distributed, as well to the virtuous and the good, as to the abandoned and unprincipled, what is the lot we have to expect in the world? I look forward with terror; and by so much the more, as the total exemption from any great evils hitherto, leads me to fear, that the greatest are laid up in store for me.
      
      
       
        
   
   JQA’s ellipses.


       
      
      

      24th.
      
      
       Pickman went to Salem this morning. In the evening, I took a long walk with Thompson, down towards Newbury Bridge, in hopes of meeting Mr. Andrews; we were however unsuccessful. When we returned, I stop’d and past an hour with Putnam. He told me they had received a letter at Mr. Bradbury’s from Andrews informing them, that his health, would necessarily prevent him, from coming to-morrow, but that he will send somebody if he can to supply his place.
      
      

      25th.
      
      
       Mr. Webber preach’d here, for Mr. Andrews; and I was much pleased with his discourses. They were quite argumentative; and his manner of reasoning was such as shewed him to be an acute metaphysician. He has always had a peculiar attachment to mathematical studies; and has acquired great knowledge in that branch of Science, which has at the same time habituated him to a degree of precision in his reasoning, which few people possess. After meeting this afternoon Putnam called at my room, and urged me to go to Mr. Spring’s, where it seems they were not contented with two Services, but were going upon a third. Putnam went I believe, rather from the motive of seeing certain young Ladies there, than from an excess of piety. But as I wished to write a Letter to W. Cranch, and as Mr. Parsons will go for Boston early to-morrow morning, I declined going with Putnam.
       After writing my Letter I went and took a long walk quite alone the weather being very fine; and as I return’d I stopp’d an hour at Mrs. Hooper’s. Thompson came in soon after me.
       
       We walk’d again, and as we were passing before Mr. Frazier’s door, the young Ladies were standing there: we stopp’d, and went in. Mr. and Mrs. Frazier return’d home, a few minutes after; with Miss Phillips of Boston; a Lady whom I saw at Hingham last fall; who has play’d the coquette, for eight or ten years past, with a number of gentlemen, but who has now a prospect of being married shortly. We soon came away; Thompson pass’d an hour at my lodgings.
      
      
       
        
   
   Letter not found.


       
      
      

      26th.
      
      
       In the afternoon, I took a walk with Thompson, to see Little. He has the small pox full, upon him at this time. We returned, and I pass’d the evening at Mrs. Emery’s. Judge Greenleaf’s daughters, and Miss Smith and Miss Wendell were there. The evening was not agreeable; there was too much ceremony and too little sociability: we conducted the Ladies home, and retired.
      
      
       
        
   
   JQA was inoculated in July 1776, along with his mother, sister, and brothers (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 2:45–46).


       
      
      

      27th.
      
      
       Mr. Jackson, sent one of his sons to inform me, that he heard last evening at Beverly, that Callahan had arrived, in Boston. The report I find is all over the Town; and I have received the congratulations of almost all my acquaintance here.
       This evening, by means of an accident which was contrived in the morning a number of gentlemen and Ladies happened to meet, at Mr. Brown’s house, where we danced till about twelve o’clock. The weather was rather too warm; otherwise the party was agreeable. We often changed partners. And as there were several more Ladies than gentlemen; one or two of the young misses, thought they were not sufficiently noticed, and so much mistook the intrinsic value and importance of their resentment, as to display it, in a manner, which raised an involuntary smile: involuntary I say; because no one surely could willingly smile at the resentment of a Lady. I escorted Miss Newell home; and then retired likewise, myself.
      
       

      28th.
      
      
       Election Day. And there is not a poor Devil, who has lost his election, in the Commonwealth, that feels half so much vexed, and disappointed as I do. After enjoying the satisfaction of supposing my friends all arrived safe; I find this day that the report was without any foundation. That Callahan has not arrived, and has not even been spoken with, as has been said.
       I walk’d in the evening with Stacey, and called afterwards, for half an hour at Mrs. Hoopers.
      
      

      29th.
      
      
       Club at Thompson’s this evening. Putnam inform’d us, he must leave us at a quarter before nine. I told him he must make no appointments for Thursday evenings. It was no appointment he said; but he was under an indispensible obligation to write a letter this evening: accordingly he left us. At nine we likewise came away. I took a walk with Stacey in high street, with the expectation of meeting Putnam; nor were we disappointed. He was walking home with the young Ladies, that he is generally most attentive to.
       After we had ascertained the matter sufficiently, we continued a walk, and, I came home at about ten. I found a bundle, for me which Mr. Carter brought from Boston, but there was no Letter with it.
      
      

      30th.
      
      
       I called this morning at Mr. Bradbury’s office, and affronted Putnam by rallying him upon his deception last night. In the afternoon I walked with Thompson: we overtook Mr. J. Tracy and his Lady; and accompanied them. As we were passing by Mrs. Atkins’s she arrived, with her son from Boston. We stopp’d there a few minutes. Genl. Lincoln is Lieutt. Governor, &c.
       We spent the remainder of the evening at Mr. Carter’s with the old gentleman; as none of the young folks were at home.
      
      

      31st.
      
      
       Finished, this forenoon with Hawkins. Dined at Mr. N. Carter’s. As did Mr. Farnham and Thompson: called at the office in the afternoon; but did nothing. Walk’d with Thompson. Went in to Mrs. Hooper’s and drank tea there. Miss Emery was with her. I soon came out and left Thompson there. I took a solitary walk of two or three miles into Newbury: was surprised by the rain, and quite sprinkled before I got home. We have had a great deal of rain this Season, but very little warm weather. Fruits rather backward.
      
     